TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 28, 2020



                                     NO. 03-19-00858-CV


                                Luis Alberto Vences, Appellant

                                               v.

          Marissa Garcia Robledo, Evangelina Robledo, Andrew Emerito Costilla,
                   James Stephen Sustaita, and Mary Prado, Appellees




       APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
    DISMISSED FOR WANT OF JURISDICTION -- OPINION BY JUSTICE SMITH




This is an appeal from the order signed by the trial court on November 15, 2019. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.